Matter of Kaeyden H. (Manuel H.) (2019 NY Slip Op 03144)





Matter of Kaeyden H. (Manuel H.)


2019 NY Slip Op 03144


Decided on April 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2019

Sweeny, J.P., Manzanet-Daniels, Tom, Kapnick, Moulton, JJ.


9096

[*1]In re Kaeyden H., and Another, Children Under Eighteen Years of Age, etc., Manuel H., Respondent-Appellant, Administration for Children's Services of the City of New York, Petitioner.


Simpson Thacher & Bartlett LLP, New York (David Elbaum of counsel), for appellant.
Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the children.

Order, Family Court, Bronx County (Michael R. Milsap, J.), entered on or about June 21, 2018, which, to the extent appealed from as limited by the briefs, inter alia, precluded respondent Manuel H. from disseminating certain transcripts and notes from a Family Court proceeding, unanimously modified, on the law, to the extent of allowing appellant to share those transcripts and notes with his defense counsel in a related criminal proceeding, and otherwise affirmed, without costs.
An individual facing parallel Family Court and criminal proceedings can provide documents lawfully obtained in the Family Court matter to his or her criminal defense counsel (Matter of Sean M. [Yanny M.], 151 AD3d 636 [1st Dept 2017]). Although the documents at issue in Sean M. were ACS's investigative reports, there is no meaningful distinction between those documents and the transcript at issue here that would warrant a different outcome.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2019
CLERK